 BRINKS,INC. OF FLORIDAIBrinks,Incorporated of FloridaandLocal 555,InternationalUnion of Police and ProtectionEmployees,I.S.O.P.G.U. Case 12-CA-1087527 August 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union 2 September1983, the General Counsel of the National LaborRelations Board issued a complaint 14 September1983 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 16 February 1983,following a Board election in Case 12-RC-6244,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981).) The com-plaint further alleges that since 24 August 1983 theCompany has refused to bargain with the Union.On 21 September 1983 the Company filed itsanswer admitting in part and denying in part theallegations in the complaint.On 21 September 1983 the Company filed withtheDivision of Judges a motion to consolidateCases 12-CA-10875 and 12-CA-10735 and amotion to incorporate the record in Case 12-RC-6244. On 6 October 1983 the General Counsel filedan opposition to the Company's motion. On 7 Oc-tober 1983 the General Counsel filed a Motion forSummary Judgment. On 19 October 1983 theBoard issued an order transferring the proceedingto theBoardand a Notice to Show Cause why themotions should not be granted. The Company andthe General Counsel each filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary Judgment'The Company's answers admits that it refused tomeet and bargain as requested by the Union. TheCompany attacks the validity of the certification onthe basis of its objections to the election in the un-derlying representation proceeding and avers that itwas wrongfully denied a hearing with respect tosubstantial and material issues raised prior to theiThe Company'smotions to incorporate and consolidate are denied aslacking in ment.Union's certification and during the course of thepostelection proceeding. Specifically, the Companycontends (1) that the certification of the Unioncontravenes Section 9(b)(3) of the Act2 and (2)that certain officers of the Union possessa criminalbackground making it inappropriate for the Unionto be certified. The GeneralCounsel argues that allmaterial issues have been previously decided.The. record, including the record in Case 12-RC-6244, reveals that, pursuant to a Decision andDirection of Election by the Regional Director forRegion 12, an election was held on 11 January1983 in a unit of guards at the Company's FoitLauderdale operation. The tally of ballots showseight cast ballots for and three against the Union,with no challenged ballots.The Company filed timely objections wherein italleged, inter alia, that certification of the Unionwas improper in that it conflicted with Section9(b)(3) of the Act because the Union is affiliatedwith Teamsters Local 390, an organization whichadmits tomembership employees other thanguards. In support of this position the Companypresented evidence that in January 1983, at a col-lective-bargaining session between the Companyand TeamstersLocal390 regarding a different unitof the Company's employees, President Lark ofLocal 390 told the Company's representative thatLark was aware of the 11 January electionresultswith the Union and that he was present in part tonegotiatewages for the unit employees involvedherein.The evidence further shows he stated thatthe Union's president was a member of TeamstersLocal 390 and that Lark was authorized and pre-pared to act as the "interceding union"for theUnion. The Company also presented evidence thatseveral -officers and agents of the Unionare mem-bers of Teamsters Local 390. The Company addi-tionally argued that certification was improper be-cause of the alleged criminal background of certainofficers of the Union.The Regional Director overruled the objectionswithout holding an evidentiaryhearing.The Com-pany requested review with respect to these objec-tions.On 1 August 1983 the Board, with MemberDennis dissenting in part, denied review.In its response to the Notice to Show Cause theCompany contends that its affirmativedefenseshave raisedmaterialand factual issueswhichrender summary judgment inappropriate.TheCompany repeats its arguments and its evidence on2Sec.9(bX3) providesin pertinent part that"no labor organizationshall be certifiedas the representative of employees in a bargaining unitof guardsif suchorganization admits to membership,or is affiliated di-rectly orindirectlywith an organization which admits to membership,employees other than guards."276 NLRB No. I 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe affiliationissue andthe criminal backgroundissue raisedin the objections proceeding and con-tends that it was improperly denied a hearing onthese issues.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations. The present case presentsspecial circumstances with respect to the issue ofthe Union's allegedaffiliationwith a labor organi-zation that admits nonguard employees to member-ship, such that we find reconsideration of that issueis appropriate.3 The Respondent has raised a sub-stantial andmaterialissue regarding the Union'spossible affiliation with an organization that admitsnonguards to membership. If such affiliation wereestablished, the Board would be statutorily pre-cluded, by Section 9(b)(3) of the Act, from certify-ing the Union as the bargaining representative ofthe guardunitforwhich it petitioned.4 Underthese special circumstances, we find that the Re-spondent is entitled to an evidentiary hearing onthe affiliationissue.Therefore, we deny the Gener-alCounsel'sMotion for Summary Judgment andremand this proceeding to the Regional Director todirect an evidentiary hearing before an administra-tive law judge on the issue of the Union's allegedaffiliationwith an organization that admits non-guards to membership.ORDERIt is ordered that the General Counsel's Motionfor Summary Judgment be denied.8We find nomeritin the Company's argumentthat it is entitled to ahearingon whetherthe allegedcriminal background of certain of theUnion'sagentsprecludes the Union'scertification.Even assuming thatthe criminalbackgroundallegationswould be foundtrue at a hearing,they do not provide abasisfor the denial of certificationThe Act doesnot authorize the Boardtowithholditsprocesseson the basis of thecriminal records of a labororganization'sofficers if the organizationmeets the definitional requirementsof Sec 2(5) of the ActAlto PlasticsMfg.Corp,136 NLRB 850 (1962). CompareHarrah'sMarina Hotel &Casino, 267NLRB 1007 (1983), wherethe Board held that a petitionerhad failed to demonstratethat itwas a labororganizationwithin themeaning of Sec2(5).Assumingthe truthof all the evidence offered bythe Company, we find no such deficiencyin this case.Rather, the recordsupports theRegional Director's determinationthat the Unionisa labororganizationwithinthe meaningof the Act In thissituationwe are notfaced withthe special circumstances,presented by theaffiliation issue,whichcauseus to ordera hearing.Accordingly, the Companyis not enti-tled toa hearing on this issueWe alsofind without merit theCompany's contentions that it was im-properly deniedsubpoenas during theinvestigatory stage of this proceed-ing.4 SeeBrink's, Inc.,274 NLRB 970 (1985).IT IS FURTHER ORDERED that this proceeding beremanded to the Regional Director to direct anevidentiary hearing on the Company's allegationsthat certification of Local 555, International Unionof Police and Protection Employees, I.S.O.P.G.U.,in the unit involved herein contravenes Section9(b)(3) of the Act.MEMBER HUNTER, concurring.Iagreewithmy colleagues that the GeneralCounsel'sMotion for Summary Judgment shouldbe denied and the case remanded to the RegionalDirector for further proceedings, including a hear-ing, on the issue of whether, in contravention ofSection 9(b)(3) of the Act, the Union is affiliatedwith a labor organization that represents nonguardemployees. I also agree with my colleagues thatthe Respondent is not entitled to further proceed-ingswith respect to its contention that allegedcriminal involvement on the parts of certain agentsof the Union precludes its certification. However, Ireach these conclusions for the followingreasons.As my colleagues note, the appropriate standardfor considering the merits of the Respondent's con-tention regarding the affiliationissue in thiscertifi-cation-testing refusal-to-bargain proceeding is theexistence of newly discovered and previously un-available evidence or specialcircumstances.' In theabsence of such evidence or circumstances, depar-ture from the Board's generalpolicy of refusing toreconsider in this type of proceeding matters whichwere or could have been litigated in the underlyingrepresentation proceeding is unwarranted. Here theRespondent's affiliation contention was fully litigat-ed in the underlying representation proceeding andthe Respondent does not proffer any newly discov-ered and previously unavailable evidence.Hence,further proceedings with respect to the affiliationissue arewarranted only if the Board finds that"special circumstances" exist.My colleagues donot disagree with this proposition, but in their viewthemere reraising of the affiliation issue in thepresent context is sufficient to constitute "specialcircumstances."2 I cannot agree. In my view, morethan simply the reraising of an issue-even a signif-icant statutoryissue-is required for the Board toreconsider in the refusal-to-bargain context what al-ready has been considered in the representationcontext.Here I find special circumstances exist in the factthat the Board has recently considered the meaningiSeePittsburghG l a s s C o v NLRB,313 U S 146,162 (1941); Secs102 67(f) and 102.69(c) of theBoard'sRules and Regulations.2My colleagues state no reason for ordering further proceedings onthe affiliation issue other than to note that it is a substantial and materialissue involving a statutory requirement BRINKS,INC. OF FLORIDAof Section 9(b)(3)'s prohibitionagainst indirect af-filiation of guard withnonguard unions in a factualsettingsimilar tothat of thepresent case.Thus, inBrink's,Inc.,274NLRB 970 (1985), the Boardfound thatthe labor organization petitioning torepresent a unit of guard employees was indirectlyaffiliatedwith a nonguard union based,inter alia,on the fact that the twounionshad a common offi-cer and the fact that the petitioner's only meetingoccurred at the otherunion'sfacility immediatelyfollowing ameeting held by that union and involv-ing the sameemployees.Here,theRespondentcontends,among other things,that the president ofthe Union is a shop stewardof a nonguard union,and that the nonguardunion hadsought to repre-sent the Union in collective-bargaining negotia-tions.Although this and other evidencegoing tothe affiliationissuewas raisedand rejected by theBoard in the underlyingrepresentation case, it ismy opinion that the Board's recent reconsideration3of what constitutes indirect affiliation in contraven-tion of Section 9(b)(3)'s prohibition, in a factual set-ting similar to that of this case, presents a suffi-ciently special circumstance to warrant further pro-ceedings.I agree with my colleagues that the Respondentisnot entitled to a hearing on the issue of allegedcriminal involvement on the part of certain unionofficials because this issue was raised and litigatedin the underlying case; the Respondent does notoffer to produce newly discovered and previouslyunavailable evidence;and there is no contention orindication of special circumstances such as a recentdevelopment in the controlling law.For the reasons stated above, I join my col-leagues in denying the Motion for Summary Judg-ment and remanding the case for further proceed-ings on.the affiliation issue while finding that theissue of alleged criminal involvement does not war-rantfurtherproceedings.